Exhibit 99.1 SCBT Financial Corporation Reports Record Second Quarter Earnings and Continued Strong Asset Quality HIGHLIGHTS: Second quarter earnings Net income of $5.6 million – Up 11.4% Diluted EPS of $0.60 – Up 11.3% Total assets of $2.3 billion – Up 9.9% Continued strong asset quality with lower net charge-offs Net charge-offs as a percentage of average loans of 0.09% compared to 0.27% COLUMBIA, S.C.—July 17, 2007—SCBT Financial Corporation (NASDAQ: SCBT), the holding company for South Carolina Bank and Trust, N.A. and South Carolina Bank and Trust of the Piedmont, N.A., reported an increase in consolidated net income compared to the second quarter of 2006.The Company today released its unaudited results of operations and other financial information for the period ended June 30, 2007. Second Quarter 2007 Results of Operations Please refer to the accompanying tables for detailed comparative data on results of operations and financial results. The Company reported consolidated net income of $5.6 million, or $0.60 per diluted share, for the three months ended June 30, 2007 compared to consolidated net income of $5.0 million, or $0.54 per diluted share, for the second quarter of 2006.Net income of $10.8 million for the first six months of 2007 reflects a 10.2% increase from $9.8 million in the first half of 2006.The Company had diluted earnings per share of $1.17 and $1.06 for the six months ended June 30, 2007 and 2006, respectively.The Company’s earnings growth reflected the strong profitability of its bank subsidiaries during the second quarter.Compared to the second quarter 2006, South Carolina Bank and Trust reported a 10.4% increase in net income to $5.3 million and South Carolina Bank and Trust of the Piedmont reported an 8.2% increase in net income to $722,000. “We continued to maintain excellent asset quality during a very profitable second quarter,” commented Robert R. Hill, Jr., CEO of SCBT Financial Corporation.“We experienced solid increases in noninterest income during the quarter as secondary market mortgage fees increased 23.2%, bankcard services income increased 20.8%, and trust and investment services income increased 20.6% over the second quarter of 2006.As we expected, we began to see the net interest margin expand by 5 basis points from the first quarter.We believe the compression within our net interest margin has stabilized and could expand during the last half of 2007, if our funding cost remains flat.In addition, we continue to expand SCBT as South Carolina’s premier community bank.In April 2007, we opened a full-service branch in Charleston to replace a limited-service location.We believe that our exceptional banking team in Charleston provides the best products and services, and we are excited about the opportunities which exist in this growing market.” During the second quarter of 2007, the Company’s total assets increased to $2.3 billion, a 9.9% increase over the second quarter of 2006.The growth in total assets was supported by growth in total deposits of $160.0 million, an increase of 9.9% over the total in the second quarter of 2006.Earning assets for the quarter increased by $206.3 million, or 10.8%, compared to the comparable period in 2006.The increase includes an 11.3% increase in investment securities to $234.9 million. The Company’s annualized return on average assets for the second quarter increased to 1.00% compared to 0.99% for the second quarter of 2006 and 0.96% for the first quarter.Total shareholders' equity at quarter end was $169.8 million, an increase of 9.9% from the second quarter of 2006.The Company’s total shareholders’ equity was impacted by a decrease in accumulated other comprehensive income resulting from the implementation in the fourth quarter 2006 of a new accounting pronouncement for defined benefit pension and other postretirement plans.Annualized return on average equity for the quarter was 13.27%, up from 13.07% for the second quarter of 2006.Annualized return on average tangible equity for the second quarter decreased to 16.82% from 17.08% for the comparable period in the prior year; but increased from 16.45% in the first quarter. Asset Quality The results reported during the second quarter reflect SCBT’s continued commitment to strong asset quality.John C. Pollok, senior executive vice president and CFO of SCBT Financial Corporation commented, “We are very pleased with the fact that we have been able to maintain very strong asset quality.We believe we have been able to avoid issues because of our underwriting processes and continual review of our loan portfolio.Additionally, we reported very low net charge-offs for the quarter.We continue our disciplined focus on strong asset quality within our loan portfolio.” At June 30, 2007, nonperforming loans totaled $4.3 million, representing 0.24% of period-end loans.Other real estate owned at the end of the second quarter was $771,000, a slight increase from $525,000 in the first quarter.The allowance for loan losses at June 30, 2007 was $23.4 million and represented 1.29% of total loans.The current allowance for loan losses provides 5.42 times coverage of period-end nonperforming loans.In the second quarter, net charge-offs were $386,000, or an annualized 0.09% of average loans compared to 0.27% in the same period of 2006. Loans and Deposits The Company grew total loans 9.7% since the second quarter of 2006, an increase driven largely by continued growth in commercial loans.Commercial real estate loans totaled $875.0 million at quarter-end, a 2.5% increase from the first quarter in 2007 and a 16.4% increase from the comparable period in 2006.Commercial non real estate loans increased 4.0% to $204.9 million from the first quarter and 19.1% from the comparable period in 2006.Total loans outstanding were $1.8 billion at June 30, 2007 compared to $1.6 billion for the comparable period in 2006.The balance of mortgage loans held for sale decreased $5.8 million from the first quarter to $28.1 million. Deposit growth remained strong compared to the same quarter in 2006, driven largely by growth in certificates of deposit and savings deposits.Total deposits outstanding at the end of the second quarter were $1.8 billion, an increase of $160.0 million, or 9.9%, compared to the second quarter in the prior year.When compared to first quarter, total deposits outstanding increased $66.9 million, or 3.9%; savings account deposit levels increased $20.5 million, or 21.7%; and certificates of deposits increased $47.8 million, or 6.3%.Noninterest bearing deposits grew $12.1 million, or 4.4%, to $285.2 million from the first quarter. Net Interest Income and Margin Non-taxable equivalent net interest income (before provision for loan losses) was $20.5 million for the second quarter of 2007, up 4.9% from $19.6 million in the comparable period last year.Tax-equivalent net interest margin decreased 22 basis points from the second quarter of 2006 to 3.99%.Compared to the first quarter of 2007, tax-equivalent net interest margin increased 5 basis points from 3.94%. The Company’s average yields on interest-earning assets increased 31 basis points while rates on interest-bearing liabilities increased 62 basis points from the second quarter of 2006.During the second quarter of 2007, the Company’s average total assets increased to $2.2 billion, a 9.9% increase over the second quarter of 2006.The increase reflected a $149.2 million increase in average total loans to $1.8 billion from the second quarter.The increase in volume and a 35 basis point increase in average yields on total loans contributed to higher average yield on interest-earning assets during the second quarter.Average earning assets for the quarter increased by $202.2 million, or 10.8%, compared to the average for the comparable period in 2006.Average investment securities were $227.3 million at June 30, 2007, or 10.7% higher than the balance in 2006.The growth in average total assets was supported by growth in average total deposits of $145.1 million, an increase of 9.2% over the average in the second quarter of 2006. Noninterest Income and Expense Noninterest income was $7.8 million in the second quarter of 2007, an increase from $6.7 million in the comparable period in 2006.This increase included a $332,000, or 23.2%, increase in secondary market mortgage fees; a $300,000, or 9.0%, increase in service charges on deposit accounts; a $179,000, or 20.8%, increase in bankcard services income; and a $170,000, or 34.3%, increase in other noninterest income.The increase in other noninterest income was driven by a $142,000 increase in the cash surrender value of bank owned life insurance.Additionally, trust and investment services income increased 20.6% from the comparable period in 2006. Noninterest expense was $19.1 million in the second quarter of 2007, up from $16.8 million in the comparable period in 2006.The increase was driven by a $1.4 million, or 13.7%, increase in salaries and employee benefits expense driven by sales volume incentives paid to employees and the addition of six de novo locations since June 30, 2006.These locations accounted for approximately 30%, or $400,000, of the compensation increase from the same quarter a year ago.Information services expense increased $250,000, or 28.9%, compared to the prior year’s second quarter.Net occupancy expense increased $193,000, or 18.5%.Furniture and equipment expense increased $130,000, or 11.1%, compared to the second quarter in 2006. SCBT Financial Corporation is a multi-bank holding company whose subsidiaries are South Carolina Bank and Trust, N.A. and South Carolina Bank and Trust of the Piedmont, N.A.The Mortgage Banc, Inc. is a wholly owned subsidiary of South Carolina Bank and Trust, N.A.Through these subsidiaries, SCBT Financial Corporation operates 45 financial centers in 16 South Carolina counties, and has served South Carolinians for more than 73 years.The Company offers a full range of retail and commercial banking services, mortgage lending services, trust and investment services, and consumer finance loans.SCBT Financial Corporation's common stock is traded on the NASDAQ Global Select MarketSM under the symbol “SCBT.” For additional information, please visit our website at www.SCBTonline.com. Statements included in this press release which are not historical in nature are intended to be, and are hereby identified as, forward looking statements for purposes of the safe harbor provided by Section 21E of the Securities and Exchange Act of 1934, as amended.SCBT Financial Corporation cautions readers that forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from forecasted results.Such risks and uncertainties, include, among others, the following possibilities:(1) credit risk associated with an obligor’s failure to meet the terms of any contract with the bank or otherwise fail to perform as agreed; (2) interest risk involving the effect of a change in interest rates on both the bank’s earnings and the market value of the portfolio equity; (3) liquidity risk affecting the bank’s ability to meet its obligations when they come due; (4) price risk focusing on changes in market factors that may affect the value of traded instruments in “mark-to-market” portfolios; (5) transaction risk arising from problems with service or product delivery; (6) compliance risk involving risk to earnings or capital resulting from violations of or nonconformance with laws, rules, regulations, prescribed practices, or ethical standards; (7) strategic risk resulting from adverse business decisions or improper implementation of business decisions; (8) reputation risk that adversely affects earnings or capital arising from negative public opinion; and (9) terrorist activities risk that results in loss of consumer confidence and economic disruptions. SCBT Financial Corporation (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, % June 30, % EARNINGS SUMMARY (non tax equivalent) 2007 2006 Change 2007 2006 Change Interest income $ 37,490 $ 32,389 15.7 % $ 73,736 $ 62,238 18.5 % Interest expense 16,964 12,829 32.2 % 33,530 24,297 38.0 % Net interest income 20,526 19,560 4.9 % 40,206 37,941 6.0 % Provision for loan losses (1) 800 1,522 -47.4 % 1,582 2,668 -40.7 % Noninterest income 7,796 6,662 17.0 % 15,082 12,697 18.8 % Noninterest expense 19,118 16,753 14.1 % 37,688 33,120 13.8 % Earnings before income taxes 8,404 7,947 5.8 % 16,018 14,850 7.9 % Provision for income taxes 2,833 2,946 -3.8 % 5,237 5,063 3.4 % Net earnings $ 5,571 $ 5,001 11.4 % $ 10,781 $ 9,787 10.2 % Basic weighted average shares 9,189,677 9,115,013 0.8 % 9,183,613 9,109,248 0.8 % Diluted weighted average shares 9,219,612 9,208,692 0.1 % 9,213,967 9,208,009 0.1 % Earnings per share - Basic (a) $ 0.61 $ 0.55 10.5 % $ 1.17 $ 1.07 9.3 % Earnings per share - Diluted (a) $ 0.60 $ 0.54 11.3 % $ 1.17 $ 1.06 10.1 % Cash dividends declared per common share $ 0.17 $ 0.17 0.0 % $ 0.34 $ 0.34 0.0 % Dividend payout ratio 29.98 % 30.82 % -2.7 % 30.58 % 33.24 % -8.0 % (a) Earnings per share data above have been retroactively adjusted to give effect to a 5% common stock dividend paid on March 23, 2007 to shareholders of record on March 9, 2007. AVERAGE for Quarter Ended June 30, March 31, December 31, September 30, June 30, BALANCE SHEET HIGHLIGHTS 2007 2007 2006 2006 2006 Mortgage loans held for sale $ 30,124 $ 23,164 $ 22,005 $ 21,631 $ 23,255 Total loans (1) 1,783,715 1,766,128 1,720,546 1,661,679 1,634,556 Total investment securities 227,343 214,229 214,603 212,367 205,347 Intangible assets 35,539 35,688 35,794 35,926 35,995 Earning assets 2,081,623 2,051,044 1,982,495 1,913,849 1,879,432 Total assets 2,237,433 2,205,449 2,134,262 2,065,415 2,035,142 Noninterest bearing deposits 277,500 265,711 268,176 272,089 270,158 Interest bearing deposits 1,452,388 1,424,702 1,419,082 1,339,414 1,314,586 Total deposits 1,729,888 1,690,413 1,687,258 1,611,503 1,584,744 Fed funds purchased & repo 197,708 206,450 147,907 142,777 147,753 Other borrowings 122,587 127,240 121,588 140,779 136,788 Shareholders' equity 168,376 164,147 162,272 157,117 153,416 AVERAGE for Six Months Ended % June 30, June 30, BALANCE SHEET HIGHLIGHTS 2007 2006 Change Mortgage loans held for sale $ 26,663 $ 18,971 40.5 % Total loans (1) 1,774,970 1,601,967 10.8 % Total investment securities 220,822 197,297 11.9 % Intangible assets 35,613 36,050 -1.2 % Earning assets 2,066,418 1,847,632 11.8 % Total assets 2,221,529 2,002,742 10.9 % Noninterest bearing deposits 271,638 262,606 3.4 % Interest bearing deposits 1,438,622 1,285,483 11.9 % Total deposits 1,710,260 1,548,089 10.5 % Fed funds purchased & repo 202,055 152,881 32.2 % Other borrowings 124,901 138,426 -9.8 % Shareholders' equity 166,273 151,670 9.6 % ENDING Balance June 30, March 31, December 31, September 30, June 30, BALANCE SHEET HIGHLIGHTS 2007 2007 2006 2006 2006 Mortgage loans held for sale $ 28,092 $ 33,868 $ 23,236 $ 22,624 $ 29,602 Total loans (1) 1,806,000 1,783,337 1,760,830 1,682,217 1,646,174 Total investment securities 234,942 219,785 210,391 212,606 211,039 Intangible assets 35,497 35,622 35,749 35,880 36,012 Allowance for loan losses (1) (23,369 ) (22,955 ) (22,668 ) (21,675 ) (21,214 ) Premises and equipment 51,182 49,718 48,904 47,969 47,057 Total assets 2,274,951 2,242,500 2,178,413 2,119,050 2,070,927 Noninterest bearing deposits 285,155 273,054 256,717 273,329 275,180 Interest bearing deposits 1,498,114 1,443,345 1,449,998 1,384,087 1,348,059 Total deposits 1,783,269 1,716,399 1,706,715 1,657,416 1,623,239 Fed funds purchased & repo 200,989 201,407 203,105 147,955 140,283 Other borrowings 100,882 140,399 90,416 140,457 141,724 Total liabilities 2,105,115 2,075,900 2,016,525 1,958,719 1,916,409 Shareholders' equity 169,836 166,600 161,888 160,331 154,518 Actual # shares outstanding 9,195,057 9,182,181 8,719,146 8,705,416 8,685,774 SCBT Financial Corporation (Unaudited) (Dollars in thousands, except per share data) June 30, March 31, December 31, September 30, June 30, NONPERFORMING ASSETS (ENDING balance) 2007 2007 2006 2006 2006 Nonaccrual loans $ 3,315 $ 2,821 $ 3,567 $ 2,558 $ 3,200 Other real estate owned 771 525 597 363 249 Accruing loans past due 90 days or more 995 1,127 1,039 1,557 1,008 Total nonperforming assets $ 5,081 $ 4,473 $ 5,203 $ 4,478 $ 4,457 Total nonperforming assets as a percentage of total loans and OREO (1) 0.28 % 0.25 % 0.30 % 0.27 % 0.27 % Quarter Ended June 30, March 31, December 31, September 30, June 30, ALLOWANCE FOR LOAN LOSSES (1) 2007 2007 2006 2006 2006 Balance at beginning of period $ 22,955 $ 22,668 $ 21,675 $ 21,214 $ 20,797 Loans charged off (447 ) (498 ) (563 ) (493 ) (1,097 ) Overdrafts charged off (237 ) (231 ) (269 ) (295 ) (225 ) Loan recoveries 219 109 203 117 150 Overdraft recoveries 79 125 70 84 67 Net (charge-offs) recoveries (386 ) (495 ) (559 ) (587 ) (1,105 ) Provision for loan losses 800 782 1,552 1,048 1,522 Balance at end of period 23,369 22,955 22,668 21,675 21,214 Allowance for loan losses as a percentage of total loans (1) 1.29 % 1.29 % 1.29 % 1.29 % 1.29 % Allowance for loan losses as a percentage of nonperforming loans 542.20 % 581.41 % 492.14 % 526.74 % 504.13 % Net charge-offs as a percentage of average loans (annualized) (1) 0.09 % 0.11 % 0.13 % 0.14 % 0.27 % Provision for loan losses as a percentage of average total loans (annualized) (1) 0.18 % 0.18 % 0.36 % 0.25 % 0.37 % June 30, June 30, LOAN PORTFOLIO (ENDING balance) (1) 2007 % of Total 2006 % of Total Commercial $ 204,881 11.35 % $ 171,962 10.45 % Consumer 127,924 7.08 % 126,290 7.67 % Real estate: Commercial 875,021 48.45 % 751,555 45.65 % Consumer residential mortgage 232,044 12.85 % 234,149 14.22 % Consumer construction and development 189,277 10.48 % 192,963 11.72 % Firstline 138,673 7.68 % 144,555 8.78 % Overdrafts 2,202 0.12 % 1,498 0.09 % Other loans 35,991 1.99 % 23,256 1.42 % Total loans (gross) (1) 1,806,013 100.00 % 1,646,228 100.00 % Unearned income (13 ) (54 ) Total loans (net of unearned income) (1) $ 1,806,000 100.00 % $ 1,646,174 100.00 % Mortgage loans held for sale $ 28,092 $ 29,602 Quarter Ended June 30, March 31, December 31, September 30, June 30, SELECTED RATIOS 2007 2007 2006 2006 2006 Return on average assets (annualized) 1.00 % 0.96 % 0.88 % 1.01 % 0.99 % Return on average equity (annualized) 13.27 % 12.87 % 11.63 % 13.28 % 13.07 % Return on average tangible equity (annualized) 16.82 % 16.45 % 14.93 % 17.22 % 17.08 % Net interest margin (tax equivalent) 3.99 % 3.94 % 3.97 % 4.14 % 4.21 % Efficiency ratio (tax equivalent) 67.05 % 68.31 % 65.13 % 65.88 % 63.44 % End of period book value per common share $ 18.47 $ 18.14 $ 18.57 $ 18.42 $ 17.79 End of period tangible book value per common share $ 14.61 $ 14.26 $ 14.47 $ 14.30 $ 13.64 End of period # shares 9,195,057 9,182,181 8,719,146 8,705,416 8,685,774 End of period Equity-to-Assets 7.47 % 7.43 % 7.43 % 7.57 % 7.46 % End of period Tangible Equity-to-Tangible Assets 6.00 % 5.93 % 5.89 % 5.97 % 5.82 % Six Months Ended June 30, June 30, 2007 2006 SELECTED RATIOS Return on average assets (annualized) 0.98 % 0.99 % Return on average equity (annualized) 13.08 % 13.01 % Return on average tangible equity (annualized) 16.64 % 17.07 % Net interest margin (tax equivalent) 3.96 % 4.18 % Efficiency ratio (tax equivalent) 67.69 % 64.64 % SCBT Financial Corporation (Unaudited) (Dollars in thousands) Three Months Ended June 30, 2007 June 30, 2006 Average Interest Average Average Interest Average YIELD ANALYSIS Balance Earned/Paid Yield/Rate Balance Earned/Paid Yield/Rate Interest-Earning Assets: Federal funds sold, reverse repo, and time deposits $ 40,441 $ 532 5.28 % $ 16,273 $ 208 5.12 % Investment securities (taxable) 201,835 2,519 5.01 % 183,396 2,141 4.68 % Investment securities (tax-exempt) 25,508 314 4.94 % 21,952 269 4.92 % Mortgage loans held for sale 30,124 434 5.78 % 23,255 299 5.15 % Loans (1) 1,783,715 33,691 7.58 % 1,634,556 29,472 7.23 % Total Interest-earning assets 2,081,623 37,490 7.22 % 1,879,432 32,389 6.91 % Noninterest-Earning Assets: Cash and due from banks 48,533 62,353 Other assets 130,253 114,319 Allowance for loan losses (22,976 ) (20,962 ) Total noninterest-earning assets 155,810 155,710 Total Assets $ 2,237,433 $ 2,035,142 Interest-Bearing Liabilities: Transaction and money market accounts $ 566,017 $ 3,034 2.15 % $ 572,575 $ 2,584 1.81 % Savings deposits 104,552 474 1.82 % 77,859 137 0.70 % Certificates and other time deposits 781,819 9,486 4.87 % 664,152 6,753 4.08 % Federal funds purchased and repo. 197,708 2,240 4.54 % 147,753 1,500 4.07 % Other borrowings 122,587 1,730 5.66 % 136,788 1,855 5.44 % Total interest-bearing liabilities 1,772,683 16,964 3.84 % 1,599,127 12,829 3.22 % Noninterest-Bearing Liabilities: Demand deposits 277,500 270,158 Other liabilities 18,874 12,441 Total noninterest-bearing liabilities ("Non-IBL") 296,374 282,599 Shareholders' equity 168,376 153,416 Total Non-IBL and shareholders' equity 464,750 436,015 Total liabilities and shareholders' equity $ 2,237,433 $ 2,035,142 Net interest income and margin (NON-TAX EQUIV.) $ 20,526 3.96 % $ 19,560 4.17 % Net interest margin (TAX EQUIVALENT) 3.99 % 4.21 % Six Months Ended June 30, 2007 June 30, 2006 Average Interest Average Average Interest Average YIELD ANALYSIS Balance Earned/Paid Yield/Rate Balance Earned/Paid Yield/Rate Interest-Earning Assets: Federal funds sold, reverse repo, and time deposits $ 43,963 $ 1,151 5.28 % $ 29,398 $ 741 5.08 % Investment securities (taxable) 194,587 4,836 5.01 % 174,210 3,991 4.62 % Investment securities (tax-exempt) 26,235 643 4.94 % 23,087 562 4.90 % Mortgage loans held for sale 26,663 773 5.85 % 18,971 483 5.13 % Loans (1) 1,774,970 66,333 7.54 % 1,601,966 56,461 7.11 % Total Interest-earning assets 2,066,418 73,736 7.20 % 1,847,632 62,238 6.79 % Noninterest-Earning Assets: Cash and due from banks 48,266 63,030 Other assets 129,690 112,700 Allowance for loan losses (22,845 ) (20,620 ) Total noninterest-earning assets 155,111 155,110 Total Assets $ 2,221,529 $ 2,002,742 Interest-Bearing Liabilities: Transaction and money market accounts $ 566,897 $ 6,044 2.15 % $ 557,356 $ 4,706 1.70 % Savings deposits 92,698 665 1.45 % 77,467 259 0.67 % Certificates and other time deposits 779,027 18,778 4.86 % 650,660 12,675 3.93 % Federal funds purchased and repo. 202,055 4,545 4.54 % 152,881 2,983 3.93 % Other borrowings 124,901 3,498 5.65 % 138,426 3,674 5.35 % Total interest-bearing liabilities 1,765,578 33,530 3.83 % 1,576,790 24,297 3.11 % Noninterest-Bearing Liabilities: Demand deposits 271,638 262,606 Other liabilities 18,040 11,676 Total noninterest-bearing liabilities ("Non-IBL") 289,678 274,282 Shareholders' equity 166,273 151,670 Total Non-IBL and shareholders' equity 455,951 425,952 Total liabilities and shareholders' equity $ 2,221,529 $ 2,002,742 Net interest income and margin (NON-TAX EQUIV.) $ 40,206 3.92 % $ 37,941 4.14 % Net interest margin (TAX EQUIVALENT) 3.96 % 4.18 % SCBT Financial Corporation (Unaudited) (Dollars in thousands) Three Months Ended Six Months Ended June 30, % June 30, % NONINTEREST INCOME & EXPENSE 2007 2006 Change 2007 2006 Change Noninterest income: Service charges on deposit accounts $ 3,639 $ 3,339 9.0 % $ 7,043 $ 6,476 8.8 % Secondary market mortgage fees 1,761 1,429 23.2 % 3,385 2,531 33.7 % Bankcard services income 1,038 859 20.8 % 2,016 1,638 23.1 % Trust and investment services income 651 540 20.6 % 1,274 1,017 25.3 % Securities gains (losses), net 42 - 42 - Other 665 495 34.3 % 1,322 1,035 27.7 % Total noninterest income $ 7,796 $ 6,662 17.0 % $ 15,082 $ 12,697 18.8 % Noninterest expense: Salaries and employee benefits $ 11,382 $ 10,012 13.7 % $ 22,304 $ 19,827 12.5 % Furniture and equipment 1,300 1,170 11.1 % 2,594 2,324 11.6 % Net occupancy expense 1,237 1,044 18.5 % 2,338 2,060 13.5 % Information services expense 1,115 865 28.9 % 2,113 1,789 18.1 % Advertising and marketing 842 741 13.6 % 1,447 1,435 0.8 % Business development and staff related 528 437 20.8 % 1,114 874 27.5 % Professional fees 525 479 9.6 % 1,009 988 2.1 % Amortization 213 199 7.0 % 426 398 7.0 % Other 1,976 1,806 9.4 % 4,343 3,425 26.8 % Total noninterest expense $ 19,118 $ 16,753 14.1 % $ 37,688 $ 33,120 13.8 % Notes: (1) Loan data excludes mortgage loans held for sale.
